Citation Nr: 0617974	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for aortic aneurysm, 
status post heart valve replacement, for accrued benefits 
purposes.  

2.  Entitlement to service connection for Marfan's syndrome, 
for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active duty service from May 1963 to May 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant's claim for entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is being 
deferred as it is intertwined with the claims being remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his death, the veteran had 2 pending claims: 
service connection for aortic aneurysm and Marfan's syndrome.  
The veteran's February 2003 death certificate showed the 
cause of death to be hypertensive and atherosclerotic 
cardiovascular disease and contributing causes of death were 
diabetes mellitus and Marfan's syndrome.  Private medical 
records from 1961 showed that the veteran had heart murmur 
since infancy and in October 1961 underwent closure of patent 
ductus arteriosis.  Service medical records indicated that 
the veteran reported a prior history of patent ductus 
arteriosis, including on his April 1963 report of medical 
history upon entrance into service, and in December 1963 
complained of tightness in his chest.  

Based on medical literature reviewed, it is unclear whether 
patent ductus arteriosis is a congenital heart disease or 
congenital heart defect as it has been classified under both.  
For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90.  According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

Under the circumstances of this case a VA opinion is 
necessary to explain whether the veteran's patent ductus 
arteriosis was a congenital heart disease or defect.  If it 
was the latter the examiner should comment whether it could 
have been subjected to a superimposed disease or injury in 
service, and if it was the former, whether it was aggravated 
by service and if any increase in the disability was not due 
to the natural progress of the preexisting condition.  If it 
is established that the patent ductus arteriosis was 
aggravated by service or subjected to superimposed disease in 
service, a medical opinion is necessary as to whether the 
aortic aneurysm and hypertensive and atherosclerotic 
cardiovascular disease were due to the patent ductus 
arteriosis.  An opinion also is necessary to establish 
whether the aortic aneurysm and hypertensive and 
atherosclerotic cardiovascular disease were due to any other 
heart disorders manifested in service.  

Prior to the veteran's death, he indicated that there may be 
outstanding service medical records for his heart disorder.  
In 1966 the National Personnel Records Center (NPRC)indicated 
that available service medical records were forwarded, 
however this was in reply to a request for records showing 
hearing loss.  Thus the NPRC needs to be contacted and any 
outstanding service medical records need to be obtained.  The 
Board also notes that VA medical records from October 2000 to 
January 2003 are on a computer disk that cannot be opened.  
An attempt is to be made to print a hard copy of the records 
and associate them with the claims folder.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of information and 
evidence that was needed to substantiate her claim for 
accrued benefits, and was not provided with notice of the 
type of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case 
should be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
substantiate a claim for accrued benefits, establish 
disability ratings, and effective dates.  



Accordingly, this case is remanded for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate a claim for accrued benefits, 
and establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact the NPRC and 
request that any outstanding service 
medical records be forwarded.  
Additionally, VA medical records from 
October 2000 to January 2003 on computer 
disk should be printed and a hard copy 
should be placed in the claims folder.  If 
any of these records are unavailable, 
written documentation of this should be 
included in the claims folder.  

3.  After completion of the above, the 
entire claims folder, including service 
medical records, should be sent to and 
reviewed by an appropriate VA examiner and 
the following determinations should be 
made: 

a.)  Whether the veteran's patent 
ductus arteriosis was a congenital 
heart disease or defect.  If it was 
the latter the examiner should 
comment whether it could have been 
subjected to a superimposed disease 
or injury in service, and if it was 
the former, whether it was aggravated 
by service and if any increase in the 
disability was not due to the natural 
progress of the preexisting 
condition.  

b.)  If the examiner determines that 
the patent ductus arteriosis was 
subjected to a superimposed disease 
in service or was aggravated by 
service, a medical opinion is 
necessary as to whether it is at 
least as likely as not that the 
veteran's aortic aneurysm and 
hypertensive and atherosclerotic 
cardiovascular disease were due to 
the patent ductus arteriosis.  

c.)  The examiner should also provide 
an opinion as to whether it is at 
least as likely as not that the 
aortic aneurysm and hypertensive and 
atherosclerotic cardiovascular 
disease were due to any other heart 
disorder manifested in service.  A 
detailed rationale for all opinions 
expressed should be furnished. 

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The appellant's claim for 
education benefits under Chapter 35 
should be reevaluated.  Unless the 
benefits sought are granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case by a Decision 
Review Officer and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


